Exhibit 10.25
Execution Version

AMENDMENT TO
SECURITIES PURCHASE AGREEMENT


THIS AMENDMENT TO SECURITIES PURCHASE AGREEMENT, dated January 15, 2016 (this
“Amendment”), is made by and among Townsend Holdings, LLC, a Delaware limited
liability company (the "Company"), NorthStar Asset Management Group Inc., a
Delaware corporation (the "Purchaser"), and Townsend Acquisition LLC, a Delaware
limited liability company (in such capacity, the "Representative"). Capitalized
terms used and not otherwise defined herein have the meanings set forth in the
Purchase Agreement (as hereinafter defined).
WHEREAS, the Company, the Purchaser, the Representative, and the Sellers have
entered into that certain Securities Purchase Agreement, dated October 15, 2015,
which provides, among other things, for the acquisition by the Purchaser of
certain direct and indirect securities in the Company, upon the terms and
conditions set forth therein (as it may be amended, the "Purchase Agreement");
and
WHEREAS, pursuant to Section 14.11 of the Purchase Agreement, the parties desire
to amend the Purchase Agreement as hereinafter provided and, pursuant to Section
14.01(b) of the Purchase Agreement, Representative is authorized to enter into
this Amendment on behalf of Sellers.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.    Agreements and Amendments.
a.    The parties hereby amend and restate Section 2.01 of the Purchase
Agreement as follows:
"The Closing. The closing of the transactions contemplated by this Agreement
(the "Closing") shall take place at the offices of Kirkland & Ellis LLP ("K&E")
located at 300 North LaSalle Street, Chicago, Illinois 60654, or remotely via
electronic exchange of documents and signatures, at 10:00 a.m. local time on
January 29, 2016, unless any of the conditions set forth in Sections 3.01(f),
3.01(h) or Section 3.02(f) have not been fully satisfied or duly waived as of
such time in which case, on the second (2nd) Business Day following full
satsifaction or due waiver (by the party entitled to the benefit of such
condition) of all of the conditions set forth in Sections 3.01(f), 3.01(h) or
Section 3.02(f), or on such other date as is mutually agreeable to the Purchaser
and the Company. The date and time of the Closing are referred to herein as the
"Closing Date."
b.    For all purposes under the Purchase Agreement, the Aggregate Consented
Client Closing Revenue Run Rate shall be deemed to be equal to 99.05% of the
Aggregate Base Revenue Run Rate; provided that, in the event any additional
Consents (i.e., Consents that have not previously been included in the
calculation of Aggregate Consented Client Closing Revenue Run Rate) with respect
to Existing Clients or New Clients are received by the Company following the
Reference Date and on or before the second (2nd) Business Day prior to the
Closing Date, the Aggregate Consented Client Closing Revenue Run Rate shall be
adjusted to reflect any such Consent or New

1    

--------------------------------------------------------------------------------




Client (up to 100% of the Aggregate Base Revenue Run Rate and, with respect to
any Consents for New Clients, reflecting the 50% adjustment described in Section
1.03 of the Purchase Agreement) for all purposes of the Agreement, including the
payment of the Closing Payment.
c.    The parties hereby amend Section 13.01 of the Purchase Agreement by adding
the following defined term:
""Reference Date" means January 14, 2016."
d.    The parties hereby amend and restate the definitions of Cash,
Indebtedness, Net Working Capital, and Transaction Expenses and Sections
1.04(a)(i), 1.04(b), 8.13 of the Purchase Agreement by deleting from such
definitions or Sections the term "the Closing Date" and substituting the term
"the Reference Date". All calculations of the Closing Cash Consideration,
Additional Consideration, the Final Cash Consideration (and the various
components thereof) shall be as of the Reference Date, and not as of the Closing
Date; provided that in connection with the calculation of the Final Cash
Consideration, the calculation of “Cash” as of the Reference Date shall be
reduced by (i) any Over Payment Amount pursuant to Section 2.02(i) and (ii) any
amounts paid by the Company as tax distributions after the date hereof pursuant
to Section 4.2 of the LLC Agreement prior to the Closing Date.
e.    For all purposes under the Purchase Agreement, including Article X, (i)
all conditions to the Purchaser's obligations contained in Section 3.01 of the
Purchase Agreement have been satisfied, other than the conditions contained in
Section 3.01(f), Section 3.01(h) and Section 3.01(i) of the Purchase Agreement
and (ii) all conditions to the Sellers’ obligations contained in Section 3.02 of
the Purchase Agreement have been satisfied, other than the conditions contained
in Section 3.02(f) and with respect to Purchaser’s obligation to deliver the
Closing Payment pursuant to Section 2.02(a) of the Purchase Agreement and such
other payments required by Sections 2.02(c), 2.02(e), 2.02(f) and 2.02(i) of the
Purchaser Agreement.
f.    


(i) The parties hereby amend the following provisions of the Purchase Agreement
by deleting the phrase "the Closing Date" and inserting "the Reference Date":
Section 3.01(a)(i), Section 3.02(a)(i), Section 12.02(a)(i), Section
12.03(a)(i), 12.03(a)(iii) and Section 12.03(b).


(ii) The parties hereby add the following at the end of Section 12.03(a)(i):
"other than the representations and warranties set forth in Sections 4.04 and
5.02, which shall be true and correct as of the date of this Agreement or as of,
and as if made on, the Closing Date."
(iii) The parties hereby add the following at the end of Section 12.03(b)(i):
"other than the representations and warranties set forth in Sections 6.02 and
6.03, which shall be true and correct as of the date of this Agreement or as of,
and as if made on, the Closing Date."



2    

--------------------------------------------------------------------------------




(iv) The parties hereby amend and restate Section 3.01(a)(iii) in its entirety
as follows: “(iii) the Company Fundamental Reps shall be true and correct in all
respects as of the Reference Date and the representations and warranties set
forth in Sections 4.04, 5.02, 6.02 and 6.03 shall be true and correct in all
respects as of the Closing Date, in each case, other than any de minimis breach
thereof.


(v) The parties hereby amend and restate Section 3.02(a)(ii) in its entirety as
follows: “(ii) the Purchaser Fundamental Reps shall be true and correct in all
respects as of the Reference Date and the representations and warranties set
forth in Section 7.02 shall be true and correct in all respects as of the
Closing Date, in each case, other than any de minimis breach thereof.”


g.    The parties hereby amend Section 2.02 of the Purchase Agreement by adding
the following as a new clause (i) at the end of Section 2.02:
"In addition to the amounts contemplated by clause (a) above, the Purchaser
shall deliver to the Paying Agent, on behalf of the Sellers, by wire transfer of
immediately available funds to the account(s) designated in writing by the
Paying Agent prior to the Closing an amount equal to (A) the Closing Payment
(not including any amounts attributable to Consents and New Clients received
after the Reference Date), multiplied by (B) 5% multiplied by (C) a ratio, (1)
the numerator of which is the number of days between the Reference Date and the
Closing Date and (2) the denominator of which is 365. Such payment shall be paid
by the Paying Agent to the Sellers in the same manner as contemplated by Section
2.02(b). Notwithstanding the foregoing, in the event that the Closing Payment is
greater than the Final Closing Payment, in connection with any post-Closing
adjustment payment contemplated by Section 1.05(b), the parties shall make an
appropriate adjustment to the payment contemplated by this Section 2.02(i) to
reflect any related overpayment of the amount determined pursuant to this
Section 2.02(i) (an "Over Payment Amount")."
h.    The parties hereby amend Section 8.01(b)(v) of the Purchase Agreement by
deleting the words "non-cash" and adding the phrase "(other than tax
distributions pursuant to Section 4.2 of the LLC Agreement)" immediately
following the word "distributions".
i.    The parties hereby amend and restate the definition of "Escrow Funds" in
Section 13.01 of the Purchase Agreement in its entirety, as follows:
"Escrow Funds" means, of any particular time, the then-remaining and available
amount held by the Escrow Agent pursuant to the Escrow Agreement or by the
trustee of the trust contemplated by the Escrow Agreement."
j.    The parties hereby amend and restate the definition of "New Operating
Agreement" in Section 13.01 of the Purchase Agreement in its entirety, as
follows:
""New Operating Agreement" means the Third Amended and Restated Limited
Liability Company Agreement of the Company, executed as of January 14, 2016 and
effective as of the Closing."

3    

--------------------------------------------------------------------------------




k.     Exhibit B to the Purchase Agreement is hereby amended and restated in its
entirety by Annex A hereto.


l.     The parties acknowledge and agree that, notwithstanding anything in the
Agreement to the contrary, the steps of the Restructuring Transactions set forth
in Sections 1.01(a)(i) through (v) closed into escrow on January 13, 2016
pending execution of this Amendment and the Closing.


m.     The parties hereto agree that for all Tax purposes Purchaser shall be
treated as acquiring beneficial ownership of certain direct and indirect
securities in the Company pursuant to the Purchase Agreement as of the Reference
Date, and accordingly, for all Tax purposes (including, but not limited to,
allocations of taxable income by the Company), the Closing shall be treated as
occurring on the Reference Date, and all parties hereto shall report
consistently therewith.  All tax provisions in the Purchase Agreement
(including, but not limited to, the calculation of Seller Taxes and the
application of Section 11.03(i)) shall be applied as if the Closing, and all
transaction related thereto (other than the Restructuring Transactions, which
are the subject of the immediately succeeding sentence), occurred on the
Reference Date. Notwithstanding anything to the contrary herein or in the
Purchase Agreement, it being understood that (x) Sellers shall be solely
responsible for all Taxes resulting from the transactions contemplated by the
Purchase Agreement including the Restructuring Transactions and Seller Taxes
shall include such Taxes, and (y) Sellers (and not the Purchaser) shall be
treated for all Tax purposes (including, but not limited to, allocations of
taxable income of GTCR Splitter) as the beneficial owner of Blocker II and GTCR
Splitter at all times, and all parties hereto shall report consistently
therewith.  In the event that any taxing authority disagrees with the positions
described herein, the parties hereto shall defend such positions diligently and
in good faith, and if such positions are ultimately not sustained, the parties
hereto shall work together in good faith to allocate any additional Tax burden
that results from such positions not being sustained between the parties
consistently with the parties’ economic expectations as implied by this Section
1(m).


2.    Closing. On or before the close of business on January 14th, 2016, the
parties to the Purchase Agreement will deliver all signature pages to the
various agreements and documents required to be delivered at the Closing into
escrow with the parties' legal counsel. Such signature pages will be
automatically released from escrow, and the related agreements and documents
(other than as set forth in Section 1(l) above) will be deemed for all purposes
to have been executed, on the Closing Date upon the receipt by the applicable
payees of the various payments contemplated by Section 2.02 of the Purchase
Agreement. Notwithstanding the foregoing, the documents referred to in Section
3.01(g)(iv) of the Purchase Agreement may be delivered after the date hereof
provided they are all delivered prior to the Closing.


3.    Effectiveness. Any reference in the Purchase Agreement to "this Agreement"
shall hereafter be deemed to refer to the Purchase Agreement as hereby amended.
Except as expressly amended herein, the parties hereto hereby agree and
acknowledge that all of the terms and provisions set forth in the Purchase
Agreement remain in full force and effect in all respects.


4.    Necessary Action. Each party hereto shall perform any further acts and
execute and deliver any documents, including documents further evidencing the
amendments described herein, and any

4    

--------------------------------------------------------------------------------




other related documents that may be reasonably necessary to carry out the
provisions of this Amendment.
5.    Joint Drafting. The parties hereto and their respective counsel have
participated in the drafting and redrafting of this Amendment and the general
rules of construction which would construe any provisions of this Amendment in
favor of or to the advantage of one party as opposed to the other as a result of
one party drafting this Amendment as opposed to the other or in resolving any
conflict or ambiguity in favor of one party as opposed to the other on the basis
of which party drafted this Amendment are hereby expressly waived by all parties
to this Amendment.
6.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
7.    Counterparts. This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together shall constitute one and the same instrument.


[Signatures appear on the following pages.]



5    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


 
 
TOWNSEND HOLDINGS LLC
 
By:
/s/ Terrance R. Ahern
 
 
Name: Terrance R. Ahern
 
 
Title: Chief Executive Officer


Signature Page to Amendment to Securities Purchase Agreement

--------------------------------------------------------------------------------






 
 
NORTHSTAR ASSET MANAGEMENT GROUP INC.
 
By:
/s/ Ronald J. Lieberman
 
 
Name: Ronald J. Lieberman
 
 
Title: Executive Vice President, General Counsel and Secretary












































































Signature Page to Amendment to Securities Purchase Agreement

--------------------------------------------------------------------------------






 
 
TOWNSEND ACQUISITION LLC
 
By:
/s/ Collin E. Roche
 
 
Name: Collin E. Roche
 
 
Title: Authorized Officer








Signature Page to Amendment to Securities Purchase Agreement